United States Court of Appeals
                 For the Eighth Circuit
             ___________________________

                     No. 19-2731
             ___________________________

                       Robin L. Smith,

            lllllllllllllllllllllPlaintiff - Appellant,

                                v.

Andrew Saul, Commissioner, Social Security Administration,

           lllllllllllllllllllllDefendant - Appellee.
             ___________________________

                     No. 19-2766
             ___________________________

                       Heather Millard,

            lllllllllllllllllllllPlaintiff - Appellant,

                                v.

Andrew Saul, Commissioner, Social Security Administration,

           lllllllllllllllllllllDefendant - Appellee.
             ___________________________

                     No. 19-3155
             ___________________________

                       Kevin E. Taylor,

            lllllllllllllllllllllPlaintiff - Appellant,
                                          v.

          Andrew Saul, Commissioner, Social Security Administration,

                       lllllllllllllllllllllDefendant - Appellee.
                                      ____________

                    Appeals from United States District Courts
           for the Southern District of Iowa and the District of Nebraska
                                   ____________

                           Submitted: October 20, 2020
                             Filed: February 8, 2021
                                 ____________

Before COLLOTON, GRASZ, and STRAS, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

      The appellants in these consolidated appeals sought disability benefits under
the Social Security Act. After an administrative law judge denied their claims, and
the Appeals Council denied review, each appellant filed an action in a district court
under 42 U.S.C. § 405(g) for judicial review of the agency’s decision.

       In the district courts, the appellants argued for the first time that the
administrative law judges who denied their claims were not properly appointed under
the Appointments Clause of the Constitution. See U.S. Const. art. II, § 2, cl. 2. The
district courts1 rejected the constitutional claim on the ground that the appellants
failed to raise the issue before the agency. The appellants acknowledge that they

      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa (Nos. 19-2731 and 19-3155), and the Honorable Robert F. Rossiter,
Jr., United States District Judge for the District of Nebraska (No. 19-2766).

                                          -2-
raised the issue for the first time on judicial review, but they argue on appeal that
exhaustion of the issue before the agency is not required.

       Appellants’ unexhausted claims are foreclosed by Davis v. Saul, 963 F.3d 790
(8th Cir. 2020), cert. granted, 2020 WL 6551772 (U.S. Nov. 9, 2020) (No. 20-105).
There, we held that a social security claimant’s challenge to the appointment of an
ALJ did not present the “rare situation in which a federal court should consider an
issue that was not presented to the agency.” Id. at 795. In a post-briefing letter,
appellants suggest that Davis did not resolve their argument that issue exhaustion
would have been futile because the Commissioner had no power to alter the
appointment process for ALJs. But Davis rejected a claim of futility, and explained
that “if hundreds of claimants had raised an Appointments Clause challenge before
the agency, the Commissioner would have been in a position to avoid an
administrative quagmire.” Id. at 794. Even if the Commissioner acting alone could
not have resolved a potential problem, he was in a position to bring the matter to the
attention of the President to accomplish a change in the appointment process if
warranted. See Exec. Order No. 13,843, 3 C.F.R. 844 (2019).

      The judgments of the district courts are affirmed.
                     ______________________________




                                         -3-